Citation Nr: 0713864	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  03-18 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Evaluation of herniated nucleus pulposus, L4-5, currently 
rated as 40 percent disabling. 

2.  Evaluation of status post surgery to the abdominal wall, 
currently rated as 0 percent disabling. 

3.  Evaluation of hypertension, currently rated as 0 percent 
disabling. 

4.  Evaluation of right rib fractures, currently rated as 0 
percent disabling.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 rating 
decision, by the Denver, Colorado, Regional Office (RO), 
which granted service connection for chronic low back strain, 
status post surgery to the abdominal wall, hypertension, and 
fracture to the right ribs, each evaluated as 0 percent 
disabling, effective September 1, 2001.  The veteran 
perfected an appeal for higher evaluations for his service-
connected disabilities.  Subsequently, in August 2004, the RO 
increased the evaluation for chronic low back strain from 0 
percent to 10 percent, effective September 1, 2001.  

By a rating action in October 2005, the RO recharacterized 
the disability as herniated nucleus pulposus, L4-5, and 
increased the evaluation from 10 percent to 40 percent, 
effective September 1, 2001.  That, however, is not the 
highest possible rating, so the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  A supplemental statement of 
the case (SSOC) was issued in October 2005.  

In June 2006, the Board remanded the case to the RO for 
further procedural development.  Following the requested 
development, an SSOC was issued in January 2007.  


FINDINGS OF FACT

1.  The service-connected low back disorder, herniated 
nucleus pulposus, is manifested primarily by pain and 
limitation of motion with forward flexion to at least 25 
degrees.  

2.  Ankylosis of the lumbar spine or associated neurological 
impairments are not present.  

3.  The service-connected status post surgery to the 
abdominal wall is asymptomatic.  

4.  The veteran's service-connected hypertension is not 
characterized by diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  

5.  The service-connected fracture of the right ribs has not 
produced disabling symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for herniated nucleus pulposus, L4-5, have not been met.  
38U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5237 (effective September 26, 2003; 
formerly DC 5295 (2002)).  

2.  The criteria for a compensable evaluation for status post 
surgery to abdominal wall have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.21, 4.118, DC 7805 (2006).  

3.  The criteria for a compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2006).  

4.  The criteria for a compensable evaluation for fracture to 
the right ribs have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5299-5297 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty by means of a letter dated in May 
2002 from the agency of original jurisdiction (AOJ) to the 
veteran that was issued prior to the June 2002 rating 
decision regarding the claims of increased ratings for low 
back pain, abdominal wall surgery, and fracture of the right 
ribs.  Another letter was issued in June 2006.  With respect 
to the claim for a compensable evaluation for hypertension, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2006 was not given 
prior to the first AOJ adjudication of that claim, the notice 
as provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Those letters informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish higher evaluations for 
herniated nucleus pulposus, L4-5, status post surgery to the 
abdominal wall, hypertension, and right rib fractures, and 
given that there has been a Board remand, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

By a rating action in June 2002, service connection was 
granted for chronic low back strain, status post surgery to 
abdominal wall, hypertension, and fracture to the right ribs, 
each evaluated as 0 percent disabling, effective September 1, 
2001.  

The veteran was afforded a VA compensation examination in 
June 2004.  At that time, the veteran indicated that he has 
low back pain which is not all that bad at present; he stated 
that he did not have loss of sleep, nor did his back pain 
cause loss of time from work.  The veteran indicated that 
flare-ups are caused by lifting, pushing or shoving; he noted 
that alleviation of pain is achieved by maintaining a low 
total body weight and by continuing physical therapy.  He 
described the intensity of the pain as 4 out of 10.  There 
was no radiation or weakness in the legs, ankles, feet or 
toes.  The veteran had not had any surgery on his back and 
there was use of assistive devices.  The veteran indicated 
that he was pain free with respect to the abdominal wall at 
least 70 percent of the time; he noted that, when he had 
discomfort, it ranged in severity from 3 to 4 out of 10.  The 
scar was approximately 7 cm and it was non-tender, not red, 
swollen, or draining, somewhat more pallid than the 
surrounding tissue, non-adherent, not elevated nor depressed.  
It was also noted that the veteran suffered fractures of the 
seventh and eighth ribs while on active duty.  He reported 
pain over the right posterolateral chest once in a very great 
while which he defined as less than once a month; he noted 
that its severity is minimal.  The veteran stated that he did 
not have loss of sleep, nor did his fractured ribs cause loss 
of time from work.  The examiner further noted that 
hypertension was at least present in 2000 and the veteran was 
started on Atenolol while on active duty and continued until 
2001; he apparently has not been on medication since 2001.  
The veteran had no history of stroke, heart attack, heart 
failure, or renal insufficiency.  Current medications 
included Vicodin 500 mg one to two tablets for pain.  

On examination, it was observed that the veteran walked from 
the wait area to the examination room in a normal fashion 
with no limp or use of assistive devices and no hint of 
visual or hearing impairment.  He sat, stood, and was in a 
supine and stood again in a normal fashion.  Blood pressure 
reading of 148/98 in a seated position; then, 150/100 and 
146/98.  There was no evidence of tenderness over the 
entirety of the right chest cage; the examiner was unable to 
palpate any mass lesion which suggests the site of the rib 
fractures.  Heart sounds were distant but otherwise normal.  
Deep palpation of the abdomen disclosed no evidence of 
tenderness and no mass lesion was palpated.  The abdominal 
scar was completely asymptomatic, irregular in texture, more 
pallid than surrounding tissue, neither elevated, nor 
depressed, nor adherent to any surrounding tissue.  Bowel 
sounds were normal.  Electrocardiogram revealed no evidence 
for left ventricular hypertrophy.  

Examination of the back revealed minimal tenderness and 
minimal paraspinal muscle spasm.  Forward flexion was from 0 
degrees to 65 degrees at which time the veteran reported pain 
from 40 to 65 degrees.  There was no reduction with 
repetition or against resistance and no shortening of 
duration.  Extension backward was from 0 to 30 degrees active 
and passive with no reduction against resistance or with 
repetition and no shortening of duration.  Lateral flexion to 
the left and right was from 0 degrees to 35 degrees active 
and passive with no reduction against resistance or with 
repetition and no shortening of duration.  Rotation to the 
left and right was from 0 degrees to 30 degrees active and 
passive with no reduction against resistance or with 
repetition and no shortening of duration.  Straight leg 
raising was to plus 90 degrees and was completely negative.  
Muscle mass in the lower extremities was excellent.  Muscle 
strength in the lower extremities was excellent.  No sensory 
deficit was demonstrated.  X-ray study of the lumbosacral 
spine revealed mild narrowing of L4-5 disc space with 
Schmorl's node at inferior L4; no fractures were noted.  
Chest x-ray revealed old rib fractures on the right, with no 
evidence of a pneumothorax or acute pulmonary infiltrate.  
The pertinent diagnoses were herniated nucleus pulposus, L4-
5; asymmetric musculofascial abdominal pain-insufficient 
evidence to warrant diagnosis thereof; status post fracture, 
right seventh and eighth ribs with pneumothorax; and 
hypertension, untreated, uncontrolled.  

In an addendum to the June 2004 examination, dated in 
September 2005, the examiner noted that the veteran had pain 
from 40 degrees on forward flexion, without reduction against 
resistance or with repetition.  The examiner noted that 
discomfort plus muscle spasm in the future will likely reduce 
forward flexion by 5 to 15 degrees, extension backward by 5 
to 10 degrees, lateral flexion by 5 to 10 degrees, and 
rotation by 5 to 10 degrees.  All reductions are due to 
discomfort and likely muscle spasm.  The examiner indicated 
that further progression of the disease in the lumbosacral 
spine, when and if it occurs, will cause further reductions 
likely in the range of an additional 5 to 10 degrees in all 
motions although he was unable to foresee an imminent 
progression in the herniated nucleus pulposus.  


III.  Laws and Regulations-Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's low back disorder, abdominal wall, 
hypertension, and right rib fractures have not changed and 
uniform evaluations are warranted.  

The veteran's statements describing the symptoms of his 
service-connected disabilities are competent evidence.  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Herniated nucleus pulposus.

The veteran's low back disability has been rated under 
Diagnostic Code 5295 and 5237.  As a preliminary matter, the 
Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The effective date of a 
liberalizing law or VA issue may be no earlier than the date 
of the change in the law or issue.  38 U.S.C.A. § 5110.  

Under Diagnostic Code 5292, effective prior to September 26, 
2003, moderate limitation of motion of the lumbar spine 
warrants a 20 percent disability rating, and severe 
limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

Under Diagnostic Code 5295, effective prior to September 26, 
2003, a 20 percent rating is provided for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position. A 40 
percent rating is warranted for severe disability with 
listing of whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

As noted, a new rating formula for the spine became effective 
September 26, 2003.  Under the new rating formula, 
lumbosacral strain is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Under this 
Formula, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating. Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  

At the outset, the Board notes that the veteran's herniated 
nucleus pulposus, L4-5, is evaluated as 40 percent disabling, 
the maximum evaluation allowed under Diagnostic Codes 5292 
and 5295.  Such an evaluation contemplates severe limitation 
of motion and severe lumbosacral strain.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Analysis.

In the present case, the Board finds that the evidence of 
record does not warrant a rating in excess of 40 percent 
under either the former or revised spinal disorders rating 
criteria.  Based on the above, with consideration of DeLuca 
and the veteran's symptomatology in total, the Board finds 
that the veteran's back disorder is manifested by no more 
than severe limitation in range of motion and severe 
lumbosacral strain warranting a 40 percent rating, under the 
former Diagnostic Codes 5292 and 5295.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (2002).  A 40 percent was the 
maximum rating under both of these former diagnostic codes.  

In order to warrant a higher evaluation for the low back 
disability, the evidence must demonstrate pronounced 
intervertebral disc syndrome or unfavorable ankylosis.  The 
evidence does not show that the veteran suffers from 
pronounced intervertebral disc syndrome indicated by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Significantly, x-ray study in June 2004 revealed only a mild 
narrowing of the intervertebral disc space L4-5.  Moreover, 
there was no radiculopathy noted in the lower extremities.  
In fact, the June 2004 VA examination report indicates that 
there was no impairment of sensory function in the lower 
extremities.  Further, the veteran has not had any 
incapacitating episodes requiring prescribed bed rest by a 
physician or treatment by a physician.  As such, the Board 
finds that the preponderance of the evidence is against a 60 
percent evaluation for intervertebral disc syndrome under 
Diagnostic Code 5293 or the revised criteria.  There is 
likewise no evidence demonstrating unfavorable ankylosis.  
Accordingly, a higher rating pursuant to the general rating 
formula effective September 2003 is also not warranted.  
Thus, a rating under the former or revised Diagnostic Codes 
5293/5243 for IDS is not warranted.  38 C.F.R. § 4.71a (2002, 
2006).  

Although a separate evaluation may be assigned for 
neurological deficits, the most probative evidence 
establishes that the veteran does not have neurological 
deficits.  The probative evidence establishes that there are 
no neurological deficits and that muscle strength and mass 
were normal in the lower extremities.  Accordingly, a 
separate evaluation for neurological impairment is not 
warranted.

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Code 5293 or 
the revised Diagnostic Codes 5237 or 5242 for awarding an 
evaluation in excess of 40 percent.  As the preponderance of 
the evidence is against the claim for a higher evaluation, 
the benefit-of-the-doubt doctrine does not apply; therefore, 
the claim for a higher evaluation must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected herniated nucleus 
pulposus alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) 
(2006); Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
veteran's service-connected herniated nucleus pulposus L4-5, 
as to render impractical the application of the regular 
schedular standards.  The regular schedular standards and the 
ratings previously and currently assigned, adequately 
compensate the veteran for any adverse impact caused by his 
service-connected claim.  In light of the foregoing, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b) (1) 
are not met.  

B.  S/P Surgery to the abdominal wall.

With regards to the veteran's claim for a compensable rating 
for status post surgery to the abdominal wall, his disability 
is currently assigned a noncompensable rating under DC 7805, 
scars, other.  38 C.F.R. § 4.118.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2006), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as the 
veteran's postoperative abdominal scars.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  38 U.S.C.A. § 5110.  

The Board notes that the RO addressed the previous and 
amended criteria in the August 2004 SSOC.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

The old and new criteria for DC 7805 are identical.  DC 7805 
instructs the rater to rate scars based upon limitation of 
motion of the affected part of the body.  According to the 
June 2004 VA examination, the examiner noted that the 
abdominal scar was completely asymptomatic, irregular in 
texture, more pallid than surrounding tissue; it was neither 
elevated, depressed, nor adherent to any surrounding tissue.  
In light of the above findings, the veteran's abdominal scar 
does not cause any limitation of motion.  Thus, the veteran 
does not meet the criteria for a compensable evaluation for 
limitation motion under DC 7805.  Likewise, the veteran 
reported to be pain free with respect to the abdominal wall 
70 percent of the time; on examination, no pain was reported 
and the scar was described as nontender.  As such, the 
veteran is not entitled to a compensable disability rating 
under DC 7804, superficial scars that are painful on 
examination.  

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.  

C.  Hypertension.

In this case, the veteran's hypertension is rated under 
Diagnostic Code 7101.  Under this code hypertension means 
that the diastolic blood pressure is predominantly 90mm., or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  A 10 
percent rating is warranted for hypertension when diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; with a history of diastolic 
pressure predominantly 100 or more which requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, including Note 1 (2006).  

A review of the pertinent evidence in this case reveals that 
a compensable disability rating under the criteria of 
Diagnostic Code 7101 is not warranted.  The pertinent 
evidence of record includes the report of a June 2004 
examination accorded the veteran.  It was noted that 
hypertension was at least present in 2000, and the veteran 
was started on Atenolol while on active duty and continued 
with that medication for a brief time into 2001; however, he 
had not been on medication since 2001.  On current 
examination blood pressure readings were 146/98, 150/100, and 
146/98.  It was also noted that he had no history of stroke, 
heart attack, heart failure, or renal insufficiency.  

In view of the foregoing, the Board finds that medical 
evidence establishes that the diastolic pressure is not 
predominantly 100 or more or systolic pressure is 
predominantly 160 or more.  The Board notes that the 
requirement for a minimum compensable rating of 10 percent is 
someone with a history of diastolic pressure predominantly 
100 or more.  That has not been shown by the evidence that is 
of record.  

As such, the preponderance of the evidence is against the 
claim on appeal.  The award of a compensable evaluation for 
the service-connected hypertension under the criteria of 
Diagnostic Code 7101 is denied.  


D.  Fracture to the right ribs.

The veteran's service-connected fracture of the right ribs 
has been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 5299-5297.  38 C.F.R. §§ 4.20, 
4.27, 4.71a.  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

Diagnostic Code 5297 provides that a 10 percent evaluation is 
warranted for the removal of one rib or the resection of two 
or more ribs without regeneration.  A 20 percent evaluation 
is warranted where two ribs have been removed.  A 30 percent 
evaluation is warranted where three or four ribs have been 
removed.  A 40 percent evaluation is warranted where five or 
six ribs have been removed.  And a maximum 50 percent 
evaluation is warranted for the removal of six or more ribs.  
Notes to this code provide that the rating for rib resection 
or removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy or injuries of pleural 
cavity.  However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  38 C.F.R. § 4.71a.  

On VA examination in June 2004, the veteran reported having 
pain over the right posterolateral chest once in a very great 
while which he defined as less than once a month; he noted 
that the severity of the pain was minimal.  It does not cause 
him loss of sleep or loss of time from work.  On examination, 
there was no evidence of tenderness over the entirety of the 
right chest cage.  The examiner was unable to palpate any 
mass lesion which suggested the site of the rib fractures.  
X-ray study revealed old rib fractures, with no evidence of a 
pneumothorax or any acute pulmonary infiltrate.  

Because the veteran appears to be suffering from no 
discernible residuals of right rib fractures, a 10 percent 
evaluation under Diagnostic Code 5297 is not for application.  
Id.  Such an evaluation would require the removal of one rib 
or the resection of two or more ribs without regeneration.  
The veteran's rib fractures, indeed, have healed, and none 
were said to have been removed.  An increased rating of 10 
percent for the veteran's service-connected residuals of 
right rib fractures, therefore, is denied.  Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  No 
additional compensation is warranted under these provisions 
because no functional loss, disability, or other 
manifestations of the service-connected residuals of right 
rib fractures have been shown.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus, L4-5, is denied.  

Entitlement to a compensable evaluation for status post 
surgery to the abdominal wall is denied.  

Entitlement to a compensable evaluation for hypertension is 
denied.  

Entitlement to a compensable evaluation for right rib 
fractures is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


